DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/16/2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first junction" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bly et al. (U.S. 2009/0076363), herein Bly. Regarding claim 1, Bly discloses a multilayer wearable device 100/200 configured to be attached to a subject (see Abstract), the multilayer wearable device comprising: a substrate  having multiple layers, the substrate comprising a first portion 110/210 connected to a second portion 162/220, the first portion having a first side 110A/210A and a second, opposite side 110B/210B (see Figure 1I, 1I1, 1J, 1J1, and 2B), and the second portion having a first side and a second, opposite side (see Figures 1I, 1I1, 1J, 1J1, and 2B, where it can be seen from these figures that section portions 160 and 220 have two opposite sides); wherein the first side of the first portion is configured to be attached to the subject and the second portion is arranged on top of the first portion such that the first side of the second portion is disposed adjacent the second side of the first portion (see Figure 1I, 1I1, 1J, 1J1, and 2B); and one or more electrical components 112A-D/123A-D/120A-D/150/212A-D arranged on the substrate, wherein at least one of the one or more electrical components is configured to sense a physiological parameter of the subject (see Figure 1I, 1I1, 1J, 1J1, and 2B and paragraph [0012]).
Regarding claim 3, Bly discloses that the first portion is flexible and stretchable (see paragraph [0012], lines 11-13 and paragraph [0106], lines 4-7).
Regarding claim 4, Bly discloses that the first portion is porous to an active pharmaceutical ingredient such that the active pharmaceutical ingredient is able to transmit through the first portion to the subject (see paragraph [0081], lines 16-20, paragraph [0082], and paragraph [0092], lines 16-20).
Regarding claim 5, Bly discloses a first electrode arranged on the second side of the first portion and a second electrode arranged on the first side of the second portion, wherein the first electrode is not electrically connected to the second electrode (electrodes 112A-D can be seen in Figure 1D connected each individually to a trace 123A-D, so they would not be electrically connected to each other, and it can be seen in Figures 1I, 1I1, and 2B that the electrodes are arranged on the second side of the first portion and the first side of the second portion because the electrodes extend through the first portion and are disposed between the two portions). The recitation “wherein the first electrode and the second electrode facilitate delivery of the active pharmaceutical ingredient to the subject” is considered an intended use recitation that fails to further define the claimed invention over that of the prior art.
Regarding claim 6, Bly discloses a gel layer 180 arranged between the first portion and the second portion (see Figure 1I and 1I1).
Regarding claim 7, it is respectfully submitted that the gel layer of Bly comprises particles configured to facilitate separation between the first portion and the second portion because all gels are composed of particles and because gel layer 180 is located between the first and second portions, it is configured to facilitate separation between the layers.
Regarding claim 8, Bly discloses that the one or more electrical components comprising a capacitor 154 arranged between the first portion and the second portion, wherein the capacitor facilitates measuring a pressure applied to the multilayer wearable device (see paragraph [0068]).
Regarding claim 10, Bly discloses that the substrate comprising a third portion 162 connected to the second portion, the third portion having a first side and a second, opposite side, wherein the third portion is arranged on top of the second portion such that the first side of the third portion is disposed adjacent the second side of the second portion (see Figures 1I, 1I1, 1J, 1J1, and 2B).
Regarding claim 11, Bly discloses that a width of an outer envelope of the first portion is greater than or equal to a width of an outer envelope of the second portion (see Figure 1F where it can be seen that section 164 is wider that second 160, where section 164 indicates the outer envelope of the first portion and section 160 indicates the outer envelope of the second portion).
Regarding claim 12, Bly discloses a method of manufacturing a multilayer wearable device configured to be attached to a subject, the method comprising: arranging one or more electronic components 112A-D/123A-D/120A-D/150/212A-D on a substrate, wherein at least one of the one or more electrical components is configured to sense a physiological parameter of the subject (see Figure 1I, 1I1, 1J, 1J1, and 2B and paragraph [0012]); and arranging the substrate to form a multilayer wearable device, wherein a first junction separates a first portion 110/210 and a second portion 160/220, the first portion connected to the second portion, the first portion 110/210 having a first side 110A/210A and a second, opposite side 110B/210B (see Figure 1I, 1I1, 1J, 1J1, and 2B), and the second portion having a first side and a second, opposite side (see Figures 1I, 1I1, 1J, 1J1, and 2B, where it can be seen from these figures that section portions 160 and 220 have two opposite sides); and wherein the first side of the first portion is configured to be attached to the subject, and the second portion is arranged on top of the first portion such that the first side of the second portion is disposed adjacent the second side of the first portion (see Figure 1I, 1I1, 1J, 1J1, and 2B).
Regarding claim 13, Bly discloses disposing a gel 180 on the second side of the first portion (see Figure 1I and 1I1).
Regarding claim 14, it is respectfully submitted that the gel layer of Bly comprises particles configured to facilitate separation between the first portion and the second portion because all gels are composed of particles and because gel layer 180 is located between the first and second portions, it is configured to facilitate separation between the layers.
Regarding claim 15, Bly discloses a first electrode arranged on the second side of the first portion and a second electrode arranged on the first side of the second portion, wherein the first electrode is not electrically connected to the second electrode (electrodes 112A-D can be seen in Figure 1D connected each individually to a trace 123A-D, so they would not be electrically connected to each other, and it can be seen in Figures 1I, 1I1, and 2B that the electrodes are arranged on the second side of the first portion and the first side of the second portion because the electrodes extend through the first portion and are disposed between the two portions). The recitation “wherein the first electrode and the second electrode facilitate delivery of the active pharmaceutical ingredient to the subject” is considered an intended use recitation that fails to further define the claimed invention over that of the prior art.
Regarding claim 16, Bly discloses arranging the substrate so that a second junction separates the second portion and a third portion 162, the third portion having a first side and a second, opposite side, wherein the third portion is arranged on top of the second portion such that the first side of the third portion is disposed adjacent the second side of the second portion (see Figures 1I, 1I1, 1J, 1J1, and 2B).
Regarding claim 17, Bly discloses disposing a gel on the second side of the second portion (see paragraph [0077]).
Regarding claim 19, Bly discloses forming pores in the first portion, wherein the pores are porous to an active pharmaceutical ingredient such that the active pharmaceutical ingredient is able to transmit through the first portion to the subject (see paragraph [0022]-[0023]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bly (U.S. 2009/0076363, cited above). Bly discloses the invention substantially as claimed, but fails to disclose that the second portion has a greater thickness than the first portion and the thickness of the substrate is less than or equal to approximately 10 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bly such that the second portion has a greater thickness than the first portion and the thickness of the substrate is less than or equal to approximately 10 micrometers, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792